DOOLING, District Judge.
This case is in this court for a second time, on appeal from a second order confirming the sale of the M/V Heron on September 12, 1978, to appellee Edward Sanchez, Jr., for $7,500.1 Regrettably this second confirmation order must be reversed; the proceedings leading to the order were based upon a very material misconstruction of the order of this court remanding the case to the district court for action not inconsistent with the court’s opinion. Munro Drydock, Inc. v. M/V Heron, 585 F.2d 13 (1st Cir. 1978).
The order of confirmation is vacated and the case is remanded to the district court for further proceedings before a different district judge consistent with the unpublished opinion that has been issued.

Vacated and remanded.


. For the district court’s opinion, see Munro Drydock, Inc. v. M/V Heron, 467 F.Supp. 513 (D.Mass.1979).